Citation Nr: 0834365	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to October 29, 2004, 
for the award of a 30 percent evaluation for the veteran's 
asbestosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision issued in November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision increased the 
veteran's rating for asbestosis to 30 percent effective from 
October 29, 2004 and the veteran submitted a notice of 
disagreement with the effective date assigned for the 30 
percent evaluation.  The Board denied the veteran's claim for 
an earlier effective date in a January 2006 decision which 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In July 2007, the CAVC granted 
the parties' Joint Motion for Remand thereby vacating the 
Board's January 2006 decision and remanding the veteran's 
appeal to the Board for additional action.  The Board 
remanded the case in January 2008 to comply with the CAVC 
remand.  Those actions having been undertaken, the RO issued 
a supplemental statement of the case in June 2008 which 
continued to deny the veteran's claim.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2005.  A transcript 
of that hearing has been made a part of the claims file.


FINDINGS OF FACT

1.  By a rating decision issued in August 2004, service 
connection was granted for asbestosis, and evaluated as 
noncompensable, effective October 11, 2000, the date of the 
claim for service connection.

2.  By a rating decision issued in November 2004 and without 
the veteran's having submitted a notice of disagreement with 
the prior rating decision, the veteran's rating for 
asbestosis was increased to 30 percent, effective October 29, 
2004, the date of VA examination indicating symptoms upon 
which the increase was granted.

3.  Prior to October 29, 2004, it was not factually 
ascertainable that an increase in disability had occurred.  
The claim for service connection was submitted in October 
2000.


CONCLUSION OF LAW

An effective date earlier than October 29, 2004, for a 30 
percent evaluation for asbestosis, is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.400, 4.97, Diagnostic Code (DC) 
6833 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for an earlier effective date of the 
increased rating for asbestosis arises from his disagreement 
with the effective date of the 30 percent disability rating 
granted immediately following the grant of service connection 
to which no disagreement was made.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded a formal VA examination.  There are no records 
that have been identified as outstanding for the period in 
question, that prior to October 29, 2004.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Claim for Earlier Effective Date of Rating Increase

The veteran claims that the 30 percent evaluation awarded in 
a November 2004 rating decision and effective from October 
29, 2004, should be effective from the date of his initial 
claim for service connection submitted in October 2000.

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an increase 
in disability had occurred, "the only cognizable 'increase' 
for this purpose is one to the next disability level" 
provided by law for the particular disability).  

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

Here, the veteran was granted entitlement to asbestosis in an 
August 2004 rating decision which assigned a noncompensable 
rating effective from the date of the claim for service 
connection received in October 2000.  Thereafter, in November 
2004, after receiving the veteran's October 2004 VA 
examination report, the RO increased the veteran's disability 
rating to 30 percent effective from the date of the 
examination, October 29, 2004, and citing the "pulmonary 
function test results [that] show that the FVC was 68% of 
predicted values."  However, upon review of that examination 
report, no FVC test results were included and rather the FEC 
results were noted to be 68% of the predicted values.  The 
veteran then submitted a notice of his disagreement with an 
effective date of October 29, 2004 for the 30 percent rating 
for asbestosis.

A 30 percent rating is warranted for asbestosis under 
38 C.F.R. § 4.97 DC 6833 where FVC is 65 to 74 percent 
predicted or DLCO (SB) is 56 to 65 predicted.  It is noted 
that 38 C.F.R. § 4.97(d)(4) indicates that post-
bronchodilator studies are required when pulmonary function 
tests (PFTs) are done for disability evaluation purposes 
except when the results of pre-bronchodilator PFTs are normal 
or when the examiner determines that post-bronchodilator 
studies should not be done and states why.  Also, 38 C.F.R. 
§ 4.97(d)(5) indicates that when evaluating based on PFTs, 
the post-bronchodilator results should be used in applying 
the evaluation criteria in the rating schedule unless the 
post-bronchodilator results were poorer that the pre-
bronchodilator results where the pre-bronchodilator results 
would then be used.

Here, at none of the examinations during the period prior to 
October 29, 2004 were the post-bronchodilator results poorer 
than the pre-bronchodilator results and at no time were the 
pre-bronchodilator results normal, as such, the post-
bronchodilator results are the only results used herein to 
determine the state of disability prior to October 29, 2004.

The evidence for the period prior to October 29, 2004 
includes private pulmonary function testing as done in 
September 2000 showing post-bronchodilator results of FVC as 
103% predicted, in October 2003 showing post-bronchodilator 
results of FVC as 105% predicted, and in September 2004 
showing post-bronchodilator results of 90% predicted.  At 
each of the above-mentioned testings, the veteran also 
underwent pre-bronchodilator DLCO testing; however, these 
results are not applicable here as no post-bronchodilator 
results have been reported and those are, as described above, 
are the measurement that is necessary for rating purposes.  

The veteran also underwent a VA examination during the period 
in question, specifically in July 2001.  The examination 
report includes no data regarding FVC and DLCO values and is 
therefore not useful in determining if the veteran's 
disability at that time warranted an evaluation of 30 
percent.  The examination did include other pulmonary 
function testing which was concluded by the examiner to show 
mild chronic obstructive pulmonary disease.

None of the PFTs conducted indicate that the veteran had FVC 
of between 65 and 74 percent predicted or DLCO (SB) of 
between 56 and 65 percent predicted.  As such, there is no 
basis for a rating of 30 percent prior to October 29, 2004.  
Additionally, nothing in the medical evidence for the period 
prior to October 29, 2004 indicates that the veteran's 
asbestosis underwent an increase in severity not otherwise 
documented by the above-analyzed evidence relevant to the DC 
applicable to asbestosis for rating purposes.  As it is not 
factually ascertainable that the veteran's asbestosis 
underwent an increase in disability prior to the current 
effective date, October 29, 2004, no earlier effective date 
for the 30 percent rating is warranted and the claim must be 
denied.


ORDER

An effective date prior to October 29, 2004, for the award of 
a 30 percent evaluation for the veteran's asbestosis, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


